NUMBER 13-13-00463-CV

                     COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI - EDINBURG


THE CORPORATION OF THE PRESIDENT
OF THE CHURCH OF JESUS CHRIST OF
LATTER-DAY SAINTS, THE CHURCH OF
JESUS CHRIST OF LATTER-DAY SAINTS,
AND THE CORPORATION OF THE
PRESIDING BISHOP OF THE CHURCH OF
JESUS CHRIST OF LATTER-DAY SAINTS,                     Appellants,

                                v.

JOHN DOE,                                              Appellee.


            On petition for permissive appeal from the
          103rd District Court of Cameron County, Texas.


                   MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Garza
                 Memorandum Opinion Per Curiam
        Appellants, the Corporation of the President of the Church of Jesus Christ of

Latter-day Saints, the Church of Jesus Christ of Latter-day Saints, and the Corporation of

the Presiding Bishop of the Church of Jesus Christ of Latter-day Saints (collectively, the

Church), have filed a petition seeking permission to appeal an interlocutory order. See

TEX. R. APP. P. 28.3(a) (requiring a party seeking to pursue a permissive appeal of an

interlocutory order to petition the court of appeals for permission to appeal). We deny

permission to appeal.

                                          I. BACKGROUND

        In his original petition, Doe asserted that Eustacio Munioz sexually assaulted him

on numerous occasions from 2002, when he was fourteen years old, through 2009, when

he was twenty-one. Doe alleged that Munioz committed an intentional tort and that the

Church was vicariously liability for the acts of Munioz, who Doe claimed was the Church’s

employee or agent at that time. Doe alleged that the Church was directly liable for,

among other things, negligently hiring, training, retaining, and supervising Munioz when

they knew or should have known of his dangerous propensities. Doe also claimed in his

first amended petition that Munioz coerced and threatened him with reports of criminal

prosecution if he reported the assaults or otherwise made a claim.

        The Church filed a traditional motion for summary judgment.1 In its motion, the

Church contended that Doe’s claims were time-barred by the applicable statute of

limitations. Doe filed his response, asserting that there were fact issues and that the

continuing tort doctrine and duress tolled limitations. After the trial court heard the

        1
         The Church, not Munioz, filed the motion for summary judgment, and Munioz is not a party to the
Church’s petition for permissive appeal.

                                                   2
motion and received additional briefing regarding the tolling doctrines, the trial court

generally denied the Church’s motion for summary judgment.

       Upon the Church’s request that the trial court allow it to file a petition for permissive

appeal, the trial court signed an amended order. The order again denied the Church’s

motion without providing a basis for the trial court’s ruling.        It set out the statutory

language of section 51.014(d) and rule 168 and noted the following controlling question of

law:   “Are the Church Defendants entitled to summary judgment on their statute of

limitations defense?” The Church timely filed its petition for permissive appeal in this

Court. See TEX. R. APP. P. 28.3.

       In its petition now before this Court, the Church contends that the following

controlling questions of law are involved in its request for permission to appeal: (1)

whether Doe’s claims are barred by the applicable statute of limitations; and (2) whether

the tolling theories asserted are legally applicable. In response to the Church’s petition,

Doe contends that the trial court correctly denied the Church’s motion for summary

judgment because there are fact issues that prevented the trial court from granting the

motion.

                                         II. THE LAW

       Section 51.014(d), (e), and (f) of the Texas Civil Practice and Remedies Code,

Texas Rule of Civil Procedure 168, and Texas Rule of Appellate Procedure 28.3

delineate the procedure for filing a permissive appeal. Section 51.014(d) provides that a

trial court may permit an appeal from an interlocutory order that would not otherwise be

appealable “if the order involves a controlling question of law as to which there is a

substantial ground for difference of opinion” and “an immediate appeal from the order
                                               3
may materially advance the ultimate termination of the litigation.” TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(d) (West Supp. 2011). We strictly construe section 51.014, which

provides for an interlocutory appeal as an exception to the general rule that only final

judgments are appealable. See City of Houston v. Estate of Jones, 388 S.W.3d 663, 666

(Tex. 2012) (per curiam); Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 841 (Tex.

2007); see also King-A Corp. v. Wehling, No. 13-13-00100-CV, 2013 WL 1092209, at *3

(Tex. App.—Corpus Christi Mar. 14, 2013, no pet.) (mem. op.) (per curiam).

        The petition for permissive appeal must contain a clear and concise argument

regarding why the order to be appealed meets the requirements of section 51.014. See

TEX. R. APP. P. 28.3; see also TEX. RULE CIV. P. 168. And the requesting party must

establish that: (1) the order subject to appeal involves “a controlling question of law as to

which there is a substantial ground for difference of opinion”; and (2) an immediate appeal

“may materially advance the ultimate termination of the litigation.” TEX. R. APP. P. 28.3;

see TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d); TEX. R. CIV. P. 168; see also Gulley v.

State Farm Lloyds, 350 S.W.3d 204, 207–08 (Tex. App.—San Antonio 2011, no pet.)

(refusing a request for permission to appeal under the former version of section 51.014(d)

because the trial court declined to make a substantive ruling on the controlling legal issue

being appealed).2


        2
          When the Legislature rewrote section 51.014(d), it eliminated the prior requirement that the
parties agree to the appeal and reinstated a requirement that the court of appeals also permit the appeal.
See Act of May 25, 2011, 82nd Leg., R.S., ch. 203, §§ 3.01, 6.01 [HB 274]. Because the relevant
requirements for appeals under this section did not change, we find Gulley v. State Farm Lloyds and other
cases discussing the former statute to be instructive. See 350 S.W.3d 204, 207–08 (Tex. App.—San
Antonio 2011, no pet.).

        In Gulley, the San Antonio Court explained that “[t]he legislature's institution of the procedure
authorizing a trial court to certify an immediate appeal of an interlocutory order was premised on the trial
court having first made a substantive ruling on the controlling legal issue being appealed.” Id It also cited
                                                     4
                                              III. DISCUSSION

        Based on our review of the petition, the response, and the reply, we conclude that

the Church has failed to establish that this case presents a controlling question of law.

See TEX. R. APP. P. 28.3.             Although the trial court’s order attempts to identify the

controlling question as whether the Church is “entitled to summary judgment on [its]

statute of limitations defense,” we do not know the basis for the trial court’s denial of the

Church’s motion for summary judgment. The trial court could have denied the Church’s

motion on any of the following: (1) the applicable statute of limitations did not bar Doe’s

claims; (2) duress tolled the statute of limitations; (3) the continuing-tort doctrine tolled the

statute of limitations; or (4) material fact issues prevented the court from granting the

motion. Without a substantive ruling by the trial court as to why it denied the Church’s

motion, no controlling question of law has been presented for our analysis. See Gulley,
350 S.W.3d at 207–08; see also Colonial County Mut. Ins. Co. v. Amaya, 372 S.W.3d
308, 310–11 (Tex. App.—Dallas 2012, no pet.) (supporting the proposition that the trial


the following cases to “illustrate the intended use of [predecessor] section 51.014(d) in situations where the
trial court has made a substantive ruling on a pivotal issue of law”: Enterprise Prod. Partners, L.P. v.
Mitchell, 340 S.W.3d 476, 479 (Tex. App.—Houston [1st Dist.] 2011, pet. abated and cause subsequently
dismissed) (op. on reh’g) (reviewing a trial court’s order that ruled Texas, not Mississippi, law applied to the
plaintiff’s claims and that certified the order for an interlocutory appeal on this choice of law question);
Comcast Cable of Plano, Inc. v. City of Plano, 315 S.W.3d 673, 675 (Tex. App.—Dallas 2010, no pet.)
(determining whether the city's claim for breach of a franchise agreement was preempted by federal law as
the controlling question of law, after the trial court denied Comcast's summary judgment motion based on
preemption); Kimbrell v. Molinet, 288 S.W.3d 464, 465–66 (Tex. App.—San Antonio 2008), aff'd, 356
S.W.3d 407 (Tex. 2011) (addressing the denial of a summary judgment motion which asserted that a
physician-defendant's joinder in a medical malpractice case was barred by limitations and determining the
controlling question of law to be which statute of limitations applied); Northside Indep. Sch. Dist. v. Dubose,
No. 04–06–00517–CV, 2007 WL 1481661, at *1 (Tex. App.—San Antonio May 23, 2007, no pet.) (mem.
op.) (holding by trial court on cross-motions for summary judgment that the school district had waived its
right to contest compensability of the employee's workers' compensation claim and identifying the issue of
waiver as the controlling question in an agreed interlocutory appeal); Stolte v. County of Guadalupe, No.
04–04–00083–CV, 2004 WL 2597443, at *1 (Tex. App.—San Antonio 2004, no pet.) (reviewing an
interlocutory appeal where the controlling question was whether the county had inherent authority to reject
a plat application in the interest of public health). Gulley, 350 S.W.3d at 207–08.

                                                       5
court must make a substantive ruling on the controlling question of law that is the subject

of the interlocutory appeal before the court of appeals has jurisdiction over the appeal);

State Fair of Tex. v. Iron Mountain Information Management, Inc., 299 S.W.3d 261,

263–64 (Tex. App.—Dallas, no pet. 2009) (same); Diamond Prods. Int'l v. Handsel, 142
S.W.3d 491, 494 (Tex. App.—Houston [14th Dist.] 2004, no pet.) (“The statute does not

contemplate permissive appeals of summary judgments where the facts are in dispute.”).

       We have thoroughly reviewed the petition, the response, the reply, and supporting

documents submitted both by the Church and Doe.             Given the limited nature of

interlocutory appeals and the requirement that we construe statutes authorizing such

appeals strictly, we conclude that the Church has not satisfied the statutory requirements

of section 51.014(d). See City of Houston, 388 S.W.3d at 666.

                                    IV. CONCLUSION

       Accordingly, we deny the Church’s petition for permissive appeal.



                                                               PER CURIAM

Delivered and filed the 10th
day of October, 2013.




                                            6